Citation Nr: 1145287	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-34 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to April 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, the case was, in pertinent part, remanded for additional development.  In October 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran has a bilateral hearing loss disability that is causally related to his exposure to noise trauma in service.  

2.  It is reasonably shown that the Veteran has tinnitus and that such is causally related to his exposure to noise trauma in service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran alleges his bilateral hearing loss and tinnitus resulted from noise trauma during service by virtue of his duties as machine-gunner and cannoneer in service.  

On March 1961 service entrance examination, the Veteran's whispered voice hearing was 15/15, bilaterally.  His ears were normal on clinical evaluation.  On April 1965 service separation examination, the Veteran's whispered voice hearing was 15/15, bilaterally.  His ears were normal on clinical evaluation.  

A May 1978 private audiological evaluation, allegedly from the Veteran's place of employment, appears to show bilateral hearing loss.  

A November 2001 private audiological report suggests the Veteran has bilateral hearing loss.  A right ear hearing aid was recommended.  

A January 2004 magazine article by a VA physician suggests that veterans who served as aircraft mechanics and artillery gunners are at a particular risk for noise-induced hearing loss and tinnitus.  

Postservice VA treatment records include a September 2004 report noting the Veteran had a past medical history of hearing loss, as evidenced by his right ear hearing aid.  
A July 2007 VA audiology consult report notes the Veteran's history of extensive noise exposure during his military service and occupationally, and includes a diagnosis of bilateral sensorineural hearing loss (SNHL).  

In an August 2007 lay statement, T.O. (identified as a co-worker of the Veteran beginning in approximately 1967) related he was aware that the Veteran failed a hearing test for a forklift operator position and underwent additional testing, which resulted in his receiving a hearing aid.  

A September 2007 letter from Dr. L.B. states the Veteran suffers from "progressive, profound sensorineural hearing loss with continuous tinnitus," and that "his disability is directly related to efforts in serving our country . . .".  

On July 2008 VA audiological examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
0
10
60
75
95
LEFT
15
15
45
80
85

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The Veteran reported a history of noise exposure from artillery, guns, and machine guns.  He reported occupational noise exposure from forklifts.  He also reported experiencing constant tinnitus, beginning in approximately 1965.  The audiologist noted that whispered voice tests are insensitive to high frequency hearing losses, the type of hearing loss most likely to occur as a result of noise exposure, and are not reliable evidence of normal hearing or hearing impairment.  The audiologist indicated he was unable to offer an opinion as to the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation.  

A January 2009 lay statement from J.J. (identified as a fellow service-member of the Veteran) relates that the Veteran was given the nickname "Moe" during service because he had difficulty hearing and had to have things repeated.  He also reported the Veteran had difficulty getting hired after separation from service due to his hearing problems.  

In May 2009 correspondence, the Veteran reported he has worn hearing aids since 1967.  

On August 2000 VA examination, a physician's assistant opined that it was at least as likely as not that the Veteran's current hearing loss and tinnitus are related to his service, specifically his noise trauma working as a gunner.  The examiner noted the above-mentioned January 2009 statement that the Veteran had hearing difficulties during service, and a July 2008 VA audiogram that showed a "noise notch" at 4000 Hertz.  The examiner indicated that patients suffering from noise-induced hearing loss have a symmetric "noise notch" in bone conduction thresholds at approximately 4000 Hertz, and opined that the Veteran's current hearing loss and tinnitus are at least as likely as not related to his service, and specifically his exposure to noise trauma therein.  

In a July 2011 addendum to a May 2011 VA audiological evaluation report, after receipt and review of the Veteran's claims file, the consulting otolaryngologist opined that presbycusis would be the most likely etiology for the Veteran's current hearing loss and tinnitus.  The otolaryngologist noted that the Veteran had normal hearing at service enlistment and service separation (15/15 whispered voice testing).  It was further noted that although audiometric thresholds were not recorded on either occasion, the testing recorded at both times was the standard for the period of time.  The provider indicated he was unable to find information that might in any way help establish a nexus between his current hearing loss and tinnitus and his service 45 to 50 years ago.  

In a November 2011 response to the Board's VHA opinion request, Dr. A.J.Y (a professor of otolaryngology) notes that the Veteran was exposed to loud sounds during service by virtue of his duties as a machine gunner and cannoneer.  The expert noted that the Veteran had whispered voice testing at service entry and discharge, and stated that such testing was worthless as an audiological test due to, in part, the test's inability to identify important frequencies, especially the higher ones associated with tinnitus and SNHL.  The expert explained that July 2008 VA audiological evaluation revealed a [hearing] loss that is typically found with a noise-induced etiology and is not typically seen in SNHL due to presbycusis, and indicated that the Veteran's job played no significant role in his hearing loss and tinnitus.  In conclusion, the expert opined that "the hearing loss and associated tinnitus that [the Veteran] has sustained are directly due to the high intensity sound exposure he sustained while performing his duty as a machine-gunner and a cannoneer."  

Based on the Veteran's duties in service it is reasonably shown (and not in dispute) that the Veteran had exposure to noise trauma in service.  It is also not in dispute that he has a bilateral hearing loss disability by VA standards, as such is shown by VA audiometry (in July 2008, August 2010 and May 2011).  And as tinnitus is a disability capable of lay observation (it is essentially established on the basis of subjective complaints), and because there is no reason to question the Veteran's credibility, it is reasonably shown that he has tinnitus.  

The remaining criterion for establishing service connection for the Veteran's hearing loss disability and tinnitus is whether there is competent evidence that such disabilities are related to recognized noise trauma in service; that is a medical question.  

In making determinations on medical questions, VA must rely on competent (medical) evidence.  There are conflicting medical opinions in the record regarding the etiology of the Veteran's hearing loss.  In a September 2007 letter, Dr. L.B. opined that the Veteran's SNHL was directly related to his service.  The August 2010 VA examiner opined the Veteran's current hearing loss was at least as likely as not related to his service, specifically his noise trauma as a gunner, as evidenced by July 2008 VA audiometry that showed a "noise notch" at 4000 Hertz consistent with noise-induced hearing loss.  The July 2011 otolaryngologist opined that presbycusis (i.e., SNHL occurring with age) would be the most likely etiology for the Veteran's current hearing loss because he had normal hearing at service enlistment and at service separation.  To resolve the conflict the Board sought a VHA expert medical advisory opinion.  
The consulting VHA expert opined that the Veteran's hearing loss and associated tinnitus "are directly due to the high intensity sound exposure he sustained while performing his duty as a machine-gunner and a cannoneer."  The expert explained that whispered voice testing is unreliable to identify the higher frequencies associated with tinnitus and SNHL, and that the configuration of the hearing loss shown was consistent with a pattern of hearing loss and tinnitus related to noise trauma.  The Board finds no reason to question the opinion of the highly-qualified VHA expert.  Because it is based on a familiarity with the entire record (including the opinions to the contrary), and is supported by rationale that cites to factual data and references to medical knowledge (specifically regarding the configuration of the hearing loss and the significance of whispered voice hearing testing) the Board finds the opinion to be more probative than the July 2011 otolaryngologist's opinion.  Because the medical evidence supporting the Veteran's claim is more probative than the evidence against his claim, the Board it to be persuasive.  

Accordingly, the factual and legal requirements for establishing service connection for bilateral hearing loss and tinnitus are met.  Service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


